Judgment unanimously modified, on the law and on the facts, to the extent of sustaining the fourth cause of action and granting a recovery thereon to the plaintiff in the sum of $1,000 and, as so modified, the judgment is otherwise affirmed, without costs. The record supports the finding made by the trial court that the plaintiff supplied the funds used by the husband and placed no restrictions on his expenditures. She knew that he had no assets of his own and gave him “ carte Blanche * * * to use her funds for either their personal use, for household purposes or for himself.” She likewise was fully aware of all of his transactions and gave him her full acquiescence in connection therewith. The automobile, which was the subject of the fourth cause of action, was sold by the defendant, Mario V. Gimma, after the divorce, for a sum which he said was about $2,000. Having admitted that the automobile was jointly owned by him and the plaintiff, the plaintiff is entitled to a judgment in the sum of $1,000, with interest, from June 30, 1954, the sale having been made some time in June of that year. The court having made no findings with respect to this fourth cause of action, the findings here made shall be considered as findings with respect thereto. Settle order on notice. Concur — Rabin, J. P., Valente, McNally, Stevens and Steuer, JJ. [12 Misc 2d 699.]